PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Fraelich, et al.			     	                 :				    
	
Application No.  15/878,408
:	DECISION ON PETITION
Filed:         January 23, 2018
:
Attorney Docket No. FRSN021US0


This is a decision on the petition under 37 CFR 1.137(a) 1, filed on July 19, 2021, to revive the above-identified application.  

The petition under 37 CFR 1. 137(a) is GRANTED.

This application was held abandoned on September 12, 2019, after no reply was received to the “Corrected Notice of Allowance and Issue Fee Due” mailed June 11, 2019.  The notice set forth a non-extendable statutory period of reply of three months from its mailing date. No response was received within the allowable period and the application became abandoned on September 12, 2019.  A Notice of Abandonment was mailed September 26, 2019.

Inventor’s declarations under 37 CFR 1.63 for joint inventors Fraelich, Claytor, and Merkle were filed on March 4, 2019, and on May 28, 2019. The inventor’s declaration under 37 CFR 1.63 for joint inventor Cappelletti was filed on July 19, 2021.

The issue fee was paid on May 28, 2019, and, in duplicate, on May 2, 2021.

Form PTOL-85B was received on May 2, 2021.

The application is being forwarded to the Office of Data Management for further processing.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        



















    
        
            
    

    
        1 37 CFR 1.137(a) states: If the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this paragraph to revive an abandoned application, a reexamination prosecution terminated under §§ 1.550(d) or 1.957(b) or limited under § 1.957(c).
        	(b)  Petition Requirements. A grantable petition pursuant to this paragraph must be accompanied by: 
        		(1) The reply required to the outstanding Office action or notice, unless previously filed; 
        		(2) The petition fee as set forth in § 1.17(m); 
        		(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of 		this section. 
         		(3) A statement that the entire delay in filing the required reply from the due date for the reply 			until the 	filing of a grantable petition pursuant to this paragraph was unintentional. The Director 			may require additional information where there is a question whether the delay was unintentional; 		(c)   Reply.   In an application abandoned under 1.57(a), the reply must include a copy of the specification 			and any drawings of the previously filed application.  In an application or patent abandoned for 	failure to pay the issue fee or any portion thereof, the required reply must include payment of the issue fee 	or any outstanding balance.  In an application abandoned or failure to pay the publication fee, the required 	reply must include payment of the publication fee.  In a nonprovisional application abandoned for failure to 	prosecute, the required reply may be met by the filing of a continuing application.  In a nonprovisional 	utility or plant application filed on or after June 8, 1995, abandoned after the close of prosecution as define 	in 1.114(b), the required reply may also be met by the filing of a request for continued examination in 	compliance with 1.114.